Parkhill, J.,
{after stating the facts.)—The first and third assignments of error complain of the action of the court in permitting the witness, John D. Eastman, to testify as to certain losses suffered by plaintiffs in ef • fecting and performing a new charter of this vessel; the plaintiffs claiming that the new charter and the losses occasioned thereby were caused by the wrongful transmission of the telegram from Merritt to Eastman. ' The losses testified to by Eastman consisted of expenses incurred by plaintiffs in endeavoring to effect a new charter for the vessel, additional expenditures, port charges and loss of time made necessary while entering upon and performing the new charter and losses and differences of freight money occasioned by the new charter. The defendant objects to the testimony of the witness because: 1. The damages sought to be proved thereby are remote and speculative. 2. The damages were not in contemplation of the parties at the time of the alleged making of the contract for the transmission of the said telegram. The first objection is not argued, and will be treated as abandoned.
*477Under these assignment?, it is contended by counsel for plaintiff in error that there was nothing in the wording of the telegram from Merritt to Eastman (“Eastman Cardenas Close”) to suggest such damages or losses as testified to by Eastman, and no special circumstances were alleged or shown from which such special knowledge could be imputed to the defendant company.. It is contended further that die defendant company cannot be. charged with .the information furnished by the message from Eastman to Merritt, (“offer 650 Tampa Nipe Bay. Answer quick”), because it was not shown that the same operator handled both messages, or that the operator sending -the one message was familiar with the contents of the other message; and that a telegraph operator is a servant and not an agent of the company.
The testimony shows that Eastman was the captain and master of the schooner Doris, and plaintiffs were owners of this vessel. Merritt, one of the plaintiffs, was a ship broker and agent for the schooner at Pensacola, Florida. The Doris' was employed in the lumber business between the gulf, ports and the coast of Cuba. While this vessel was at Cardenas, Cuba, Eastman delivered to the defendant company the following cable message for transmission to Merritt:
“Cardenas. Dec. 24th, ’05.
Merritt,
Pensacola.
Offer 650 Tampa Nipe Bay. Answer quick. Eastman.”
This message was delivered to 'Mr. Merritt at his residence, by defendant’s messager, before noon, about eleven o’clock, December 25th, 1905. Up to one o’clock on that day, the only operator in charge of and at work in defendant’s office was H. B. Pinney. Upon receipt of this message that day, Merritt wrote on the back of it his intended reply, as follows: “Eastman, Cardenas, Close.” *478He then went to the telephone in his house and called up the Western Union office and asked for the operator. Pinney answered. Merritt asked if Pinney would take a message, and repeated the message: “Eastman, Cardenas, Close.” He testified: “There was some difficulty in the operator understanding it, and I repeated it to him, and requested him to repeat it to me.” Merritt testified that the operator repeated the message correctly, as it is written above. Merritt says: “I went down to the foot of the steps and handed the telegram upon the back of which I had written ‘Eastman, Cardenas, Close’ to the Postal boy, who happened to- be at the house, and asked him if he was going down town. I had already asked the Western Union boy if he was going back, and he said, ‘No,’ he had some messages to deliver, and I asked the Postal boy—I requested him to take it to the Western Union and show it to the operator, and tell him that was the message I had just ’phoned him. and bring me the original message back next morning.” The “Postal boy” testified that he complied with Merritt’s request, showing the message written by Merritt to the operator, who he did not identify, between, half past twelve and one o’clock the same day. He testified that he showed the message to the man at the Western Union office and told him “Mr. Merritt ’phoned him before, and he wanted to make sure, and he said it was all right.” The message was returned to Merritt by the boy the next morning. This message, reading as Merritt said he wrote it, was introduced in evidence.
Mr. Pinney testified that he was called to the ’phone to answer Merritt’s call. Merritt said he had a cable he wanted to ’phone. “He telephoned it to me and I telephoned it back to him, repeated it back to him,.” Pinney said he understood the message to be: “Eastman—Cardenas—Closed,” and then wrote out the message, as received by him, on a telegraph blank, and placed the same *479on file—on the hook—to be sent This message as offered in evidence reads as follows:
“Cable The Western Union Telegraph Company. Received No. Time filed. Check.
’Phoned - 12 :4o, P. M. -
3 Pensacola, Chg. Merritt.
Pensacola, Fla. Dec. 25.
Eastman, Cardenas Closed.
1. C. R. M. ■ 60
At’ 12 152 P. M. - Pensacola, Original.”
Pinney testified that he received and filed this message at 12:40 P. M., that the figures 12:52 represent, the time it was sent, that he did not s-md this message, that he went off duty about one o’clock-' that day, and was succeeded by another operator, one McGuire, who sent the message ’phoned by Merritt and written by Pinney, a'nd that the Postal boy did not bring the message written by Merritt to the Western Union office while he was there.
We think the jury could reasonably conclude from the evidence that the “Postal boy” reached the Western Union-office with the written message from Merritt before the ’phone message was transmitted by MjcGuire; for the boy said he handed the message written by Merritt to the man in the office, and showed him the message and told him Mr. Merritt ’phoned him. before and wanted to make sure, and the man in the office said it was'all right.
If the man in the office was McGuire, he saw both messages and learned the nature and importance of them, for though he may not have known, up to that time, anything about the earlier message from Eastman, the message from Merritt was written on the back of the message from Eastman.
Even if the company was not bound thus with notice to McGuire of the terms of the message from Eastman *480before the transmission of the message from Merritt, we think there was sufficient evidence from which the jury could reasonably infer that Pinney knew the nature and importance of both messages. Pinney said there was no receiving clerk working in the office that day, which was a holiday. He seems to have been the only one working there until about one o’clock when McGuire came on duty. The message from Eastman was received ‘ by Merritt from the company’s office while Pinney was on duty there.- Pinney must have handled the Eastman message and learned the contents of it, for he ‘sent it out to be delivered to Merritt, and Pinney knew the terms of the Merritt message for he received it over the ’phone. If Pinney, and not McGuire, received the written message from Merritt, by the hand of the Postal boy, he became acquainted with the Eastman message, upon which the Merritt message was written. If Pinney knew the contents of both messages, it would make no difference, so far as notice to the company is concerned, that McGuire sent the message from Merritt to Eastman without knowledge of the contents of the message from Eastman to Merritt; for Pinney wrote the Merritt message as sent by McGuire and that message was practically sent when it was written by Pinney and filed to be sent by MjcGuire. McGuire sent what Pinney wrote. We conclude, therefore, that the same operator handled both messages and was familiar with the contents of them.
Let us consider the contention that there was nothing in the wording of the telegram from Merritt to Eastman to suggest such damages or losses as testified to by' Eastman, or that the injury alleged was not in the contemplation of the parties when the message was delivered for transmission.
The rule in this state, as to the measure of damages in actions against telegraph companies for negligence in *481the transmisison or delivery of messages is that formulated in an early English case. Hadley v. Baxendale, 9 Exch. 341; “where 'two parties have made a contract, which one of them has broken, the damages which the other party ought to receive in respect of such breach of contract should be 'either such as may fairly and substantially be considered as arising naturally, i. e. according to the usual course of things from such breach of contract itself, or such' as may reasonably be supposed to have been in the contemplation of both parties, at the time they made the contract, as the probable result of the breach of it.” Western Union Tel. Co. v. Wilson, 32 Fla. 527, 14 South. Rep. 1. This rule is applied here whether the particular action is ex contractu or ex delicto.
In Western Union Tel. Co. v. Milton, 53 Fla. 484, 43 South. Rep. 495; the rule is stated thus: “in an action in tort against a telegraph company for tne breach of a public duty in negligently transmitting an incorrect copy of a message delivered to it for transmission, the damages that can be recovered are for the loss or injury sustained by the plaintiff as a proximate consequence of the defendant’s negligent act, which consequences were contemplated, or should have been contemplated, as probable or likely to follow the negligence.”
It follows, therefore, that where the message as delivered for transmission, is in cipher and unintelligible except to the sender and addressee, and no explanation made to the operator as to its import and importance, the telegraph company is liable for default in transmitting it correctly to pay nominal damages only, or, at most, the sum paid for its transmission and delivery. Where the message affords the only evidence of its import and importance, and the company is. not otherwise advised thereof, although it may be couched in unusual, abbreviated or technical language, yet, if it be sufficiently plain to indicate its nature and importance, that is, that it *482relates to a business transaction of importance and that a pecuniary loss will probably result unless it is promptly and correctly transmitted, recovery will not be limited to nominal damages. Jones on Telegraph and Telephone Companies, 510; 2 Thompson’s Comm, on Neg. Sec. 2469; 3 Southerland on Damages, Sec. 970; 27 Am. & Eng. Ency. Law (2nd ed.) 1063.
It is not essential that the message disclose all the details of the transaction to which it relates, nor the particular business intended. The rule in Hadley v. Baxendale, therefore does not require that the parties must have contemplated the actual damages which are to be allowed, but such as may reasonably be supposed to- have been contemplated. It is not essential that the particular loss or injury sustained was contemplated, but the company is liable if the loss s.veined ' should have been contemplated as a pi ibable and . proximate result of its negligence. Western Union Tel. Co. v. Milton, supra. As was well said by Chief Justice Earl in Leonard v. N. Y. etc. Tel. Co., 41 N. Y. 544, text 567: “Parties entering into contracts usually contemplate that they will be performed , and not that they will be violated They very rarely actually contemplate any damages, which woiild ilow from any breach and very frequently have not sufficient information to know what such damages would be. As both parties are usually equally bound to know and be informed of the facts pertaining to the execution or breach of a contract, which they have entered into, I think a more precise statement of this rule is, that a party is liable for all the direct damages which both parties to the contract would have contemplated as flowing from its breach, if at the time they entered into it, they had bestowed proper attention upon the subject, and had been fully informed of the facts.”
When the message does not contain words sufficiently plain to indicate its nature and importance, but the company acquires this knowledge from extrinsic facts at the *483time the contract of sending is made, it will be liable for a failure to send the message accurately and prc just the same as if it showed this fact on its face. In determining whether the company had information of the importance of the message, or the necessity for its prompc and correct transmission, the court and jury may consider the surrounding circumstances, particularly the fact that the operator knew or ought to have known of the general nature of the message from other messages handled by him, relating to the same transaction. Western Union Tel. Co. v. Milton, supra; 27 Am. & Eng. Ency. Law (2nd ed.) 1064.
Where there is doubt as to whether the words contained in the message were sufficient to indicáte its importance, and whether this is> true with respect of the operator, or whether the latter was made more certain of its nature and importance by extrinsic facts, are questions for the jury. Jones on Telegraph and Telephones, Sec. 527; Pope v. Western Union Tel. Co., 4 Ill. App. 531.
We do mot think the message, reading, “Eastman, Cardenas Close,” which, it is' charged, the defendant negligently transmitted, is sufficiently plain to have indicated to the company’s agent that it was of importance, or to have apprised the company that a pecuniary loss would probably result from an incorrect transmission of it. But this message, read in the light of the evidence furnished by the earlier message, “Offer 650 Tampa Nipe Bay, answer quick,” clearly showed to the company’s operator that* it related to a business transaction of importance and that a pecuniary loss would probably result, unless it was promptly and correctly transmitted. The earlier message from Eastman to Merritt submitted an offer of some kind. The words “offer 650 Tampa Nipe Bay” show that the offer was about some business matter of pecuniary nature concerning the places named. The *484words “answer quick” sljow the importance of the business matter, and the necessity for promptness and correctness in the transmission and. delivery of the message. The request for a quick answer concerning this offer clearly called for a prompt acceptance or rejection of the offer. The message from Merritt to Eastman was an acceptance or rejection of this important business offer. Besides. the information furnished by the language of these messages, the evidence in this case shows that Merritt was in the habit of sending messages by the defendant company’s wire. He was so well and favorably known to the company that he had an arrangement with the company by' which the tolls on his messages were charged to him and collected from him at stated periods. He was a trusted customer of the company.
It is not essential, as we have seen, that the message disclose all the details of the transaction tO' which it relates, or the particular business intended. Suppose the words of the message unexplained did not inform the operator that Eastman was the master of the ship Doris, and that he had been offered $6.50 per thousand feet for conveying lumber from Tampa to Nipe Bay, would that justify him in contemplating, within the rule in the Hadley case, no damages ¡as a result of his negligence or omission of duty in promptly and correctly sending it forward? As was said in Postal Tel. Cable Co. v. Lathrop, 131 Ill. 575, 23 N. E. Rep. 583, S. C. 19 Am. St. Rep. 55 : “It certainly cannot be contended that the agent must be informed of all the facts and circumstances pertaining to a transaction referred to ip a telegram, which are known by the parties themselves, to make his company liable for more than nominal damages. If it should be so held, the telegraph would cease to be of practical reliability in the commercial world.”
The messages in this case are not cipher messages They were sufficiently explicit and clear to charge the *485company with substantial damages, and the court did not err in permitting the witness Eastman to state these damages.
The second assignment of error' is, that the court erred in permitting the witness Eastman to give the meaning of the following telegram received by him of the 23rd day of December, 1905,-directed to the schooner Doris:
“Havana Done 23,
Schooner Doris. Offer you 650 Tampa Nipe. Answer. Pratt.”
The'plaintiff had introduced testimony, by the witness Eastman, that he was captain of the schooner Doris; that the schooner was engaged in the lumber trade between the coast of Cuba and the Gulf Ports, and that Pratt was in the ship brokerage business at Havana,- and broker for Eastman; that witness had received the above telegram, and was familiar with the business of making charter parties, and that said telegram had a well understood meaning between people engaged in the business of making charter parties at that time. The plaintiffs then propounded to Eastman the following question: “State what that meaning was.” Defendant objected to die interpretation of the witness in regard to the meaning of the telegram. The court overruled the objection and the witness answered: “That meaning is that he would pay me $6.50 per thousand for a cargo of lumber from Tampa to Nipe Bay.”
The witness did not give his construction or interpretation of the message. He interpreted the writing in accordance'with the recognized meaning of the words as used in the trade or business out of which the transaction arose. The explanations were not inconsistent with the written terms. The abbrc-. iated expressions and figures in the telegram being a sort of mercantile shorthand were intelligible to the parties themselves and to those of the particular business in which the parties were *486engaged, but were unintelligible to a certain extent to persons not' somewhat familiar with such business. The witness merely translated the writing, for the benefit of the jury, from the language of the trade into the language of people generally. There was no error. 9 Ency. Ev. 390; Maurin v. Lyon, 61 Minn, 257, 72 N. W. Rep. 72, S. C. 65 Am. St. Rep. 568; Western Union Tel. Co. v. Collins, 45 Kan. 88, 25 Pac. Rep. 187, S. C. 10 L. R. A. 515; Lane v. Union Nat. Bank of Massillion, 3 Ind. App. 299, 29 N. E. Rep. 613; Hinote v. Brigman, 44 Fla. 589. 33 South. Rep. 303.
The fourth assignment of error challenges the correctness of the following instruction: “The burden of proving that a telephone message was transmitted before a written message confirming such telephone' message was- received by defendant, if such written message was received by it, is upon the defendant, and a mere notation of time sent, made by defendant’s agent on the telephone message as written down by an operator -of the defendant, is not evidence of such fact, where such notation was not made in the presence of the sender of the message.”
We think the court erred in giving that part of the instruction which had the effect of withdrawing from the consideration of the jury the notation of time when the message was sent.
Mr. Pinney, the telegraph operator, testified that he received the telegraph message as “closed,” wrote the message on a telegraph blank, and put the message on the hook that it might be sent. He put the figures 12 :4o on the message at the time he received it. He did not send the message and was not present when it was sent. He said the message was sent by McGuire, who came on duty as Pinney went off duty. The message, when introduced in evidence showed the figures 12152 written thereon. Pinney was .asked what the figures meant. He testified that the figures 12:4o show'd the time he received *487the message for transmission, and the figures 12152 represented the time when the message was sent. This testimony was not objected to'by the plaintiffs. They sought to withdraw it from the consideration of the jury by the charge given at their request.
In support of the charge counsel'say that “in order to control the effect of the notation or memorandum made on the paper by another person not a witness, without the knowledge of plaintiffs, requested an instruction that the mere notation of time sent made under such circumstances by a person not a witness was not evidence of the fact. The instruction withdrew' nothing from the jury except this mere notation, and, as it was purely hearsay, it was proper to so withdraw it. The request to charge whs equivalent to a motion to strike, and giving it, equivalent to granting the motion.” Counsel contend that the principle announced in Roberson v. State, 40 Fla. 509, 24 South. Rep. 474, headnote 12, is applicable here. The language of the headnote referred to is as follows: “If evidence introduced tends to prove an irrelevant or immaterial fact, as well as one material and relevant, the court properly refuses an instruction withdrawing such evidence entirely from the consideration of the jury, but errs if it refuses an instruction properly framed, limiting the consideration of such evidence by the jury, to, its legitimate purpose.” The evidence furnished by the notation of the time sent as testified by witness was not irrelevant or immaterial. Upon the question of the negligence of defendant, it became important to know whether the written message confirming the telephone message was received by defendant before the telephone message was transmitted. The charge given by the court placed the burden of proving this fact upon the defendant; and yet the same charge withdrew evidence of the time when the telephone message was sent from the consideration of the jury. It is true that the witness did not *488himself Write the figures 12:52, the notation of time when the message was sent. It is true another operator' made this notation. But the plaintiff made objection 10 this testimony on the ground of hearsay, or that the best evidence should be produced. No objection to the admission of this, testimony was made at all. The evidence was admitted as it were by consent. Sims v. State, 54 Fla. 100, 44 South. Rep. 737; McSwain v. Howell, 29 Fla. 248. Had an objection of this kind been made the defendant would have been given an opportunity to produce the best evidence or to invoke the rule insisted upon by the plaintiffs when they successfully asked to have explained to the jury the meaning of the abbreviated expressions and figures found in the telegram from Pratt to- the schooner Do-ris. It is not clear that Pinney, who was shown to be a telegraph operator, was not competent, to explain the meaning of the notation of time written on the message by the operator who worked in the same office with him.
The fifth, sixth, seventh and eighth assignments of error have been argued and will be considered together. The defendant requested the court to give the following instruction: “(-12) If you find from the evidence that on or about the 25th day of December, 1905, the plaintiffs- or some one in their behalf, at about the hour of 12:4o, p. m. called up thg office of the defendant at Pensacola, Florida, by and -over the telephone, and that the -call -was answered by an employe of the defendant,- and the person calling over the telephone thereupon directed that a cable be sent in words and figures as follows, to-wit: ‘Eastman, Cardenas, Closed/ and that the message was transmitted as delivered to the defendant, then the defendant is not guilty.” But the court added to said instruction, after the word “closed,” the words “and that there was no written or other notice to- the defendant that the final word was “close,” and gave the *489said instruction with the said additional words inserted therein, to which action of the court the defendant did then and there except.
This charge as requested omitted reference to a part of the testimony. The addition made by the court supplied this defect, but it would be safer to properly confine the time when the written or other notice was given to defendant that the final word was-“close,” if it be found by the jury that such notice was given.
This disposes of the objections to. similar additions made by the court to other charges given at request of defendant.
The ninth and tenth assignments challenge the sufficiency of the evidence to support the verdict. As this case must be sent back for another trial, we will not express an opinion on the sufficiency of the evidence.
The eleventh and twelfth assignments of error are based upon the action of the court in overruling the motion of defendant to strike certain parts of the amended declaration. The parts of the amended declaration sought to be stricken by this .motion, explanatory of the meaning of the telegrams are not improperly used to make the declaration more intelligible to the court and jury, and to make out the cause of action of plaintiff.
Another part of the amended declaration sought to be stricken alleges that the offered charter would have been closed and the voyage would have been performed had the telegram been transmitted and delivered to Eastman in the same language as it was delivered to the defendant. This allegation of the declaration is proper in order to show the proximate cause,of the injury, as the plaintiff must allege that the negligence of the defendant in transmitting -the message was the proximate cause of the injury. 21 Ency. Pl. & Pr. 514.
The thirteenth and fourteenth assignments rest upon the action of the court in overruling the demurrer to the *490original and amended declaration. The amendment cured -the defect in the original declaration, and we will consider only the objections urged_to the amended declaration.
The first ground of demurrer is too general. Eastman was not required to “take any care to ascertain the correctness or'-incorrectness of the message received in answer to his cablegram.” This disposes of the eighth ground of the demurrer.
The declaration shows that the person who offered to charter the vessel “Doris,” “was able ... to charter the said vessel for $6.50 per thousand feet of lumber W]hich could be carried as a cargo by said vessel from Tampa to Nipe Bay.” This disposes of the ninth ground of the demurrer.
The tenth ground of the demurrer is as follows: “The declaration does not show that the person alleged to have made the offer of six dollars and fifty cents per thousand feet for the vessel from Tampa to Nipe Bay, ever refused to make and carry out said contract, or after the time the captain of the schooner ascertained that the mistake had been made in the transmission of the message to him from Tampa, as alleged in the declaration.” The plaintiff does not claim damages for a refusal to carry out a contract by the person offering to charter the schooner “Doris.” The declaration alleges that the captain of aid vessel declined the offer of the person to charter the said vessel, because the defendant company negligently and carelessly altered the message transmitted and delivered to the captain that he understood by the message delivered to him that he was not authorized to close the charter offered to him. This disposes of this ground of the demurrer.
We think the declaration does allege “that the mistake said to have been made in the telegram as delivered to the captain of the schooner was caused by the negli*491gence of the company,” and so falls the fourteenth ground of the demurrer.
The other grounds of demurrer relied upon seem to be directed to the bill of particulars and to the question of damages. A demurrer does not lie to a bill of particulars. A demurrer does not reach the. question of damages, if the declaration shows a valid claim to any damages whatever. Borden v. Western Union Tel. Co., 32 Fla. 394, 13 South. Rep. 876; Cline v. Tampa Water Works Co., 46 Fla. 459, 35 South. Rep. 8; Western Union Tel. Co. v. Wells, 50 Fla. 474, 39 South. Rep. 838; 7 Am. & Eng. Ann. Cas. 531; Western Union Tel. Co. v. Milton, 53 Fla. 484, 43 South. Rep. 495, and cases there cited.
The fifteenth and sixteenth assignments of error are predicated upon the denial by the court of defendant’s motion to compel the plaintiffs to amend and reform their original and amended declaration,- so that it would claim. as dam,ages only the amount paid for sending' the telegram.
When the message is taken with the one to which it was a reply, it is sufficient to apprise the defendant that it related to a business matter of importance and to - require attention to its consequences. Under these circumstances if the negligence of the defendant was the proximate case of the loss of the plaintiff, the defendant is liable for all the injurious consequences of the negligence that should have been contemplated, if such attention had been given to the message as its terms indicated it was entitled to. The motion was properly denied. The motion, however, should have stated that the declaration was so framed as to prejudice, embarrass or delay a fair trial of the case.
The judgment is reversed.
Shackleford, C. J., and Whitfield, J., concur.